EXAMINER’S AMENDMENT 
A telephone call was made to Tingting Liu on 12/23/2021 to discuss the claimed invention and the new art, and the examiner’s amendments based on the claim set filed on 11/15/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Abstract, line 1:
“A circular” amended to –A circular saw--. 
Claim 1, lines 9-10:
“a prism assembly located in front of said saw blade, said prism assembly comprising a protective cover and…” amended to --a prism assembly located in front of said saw blade, said prism assembly comprising a protective cover, a transparent protective plate, a scraper for scraping off impurities attach to a surface of the transparent protective plate, and…--.
Claim 3 has been amended to read:
--The circular saw as claimed in claim 1, wherein the transparent protective plate is provided at said opening of said protective cover to face said incident surface of the at least one prism.--.
Claim 4, lines 2-3:
“a mobile plate and a scraper” amended to -- a mobile plate 

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim 1 is free of the prior art because the prior art does not teach or suggest the feature of a circulator saw including a prism assembly for viewing an image of a point of a saw blade sawing a workpiece, wherein the prism assembly includes a protective cover, a transparent proactive plate, a scraper for scraping off impurities attach to a surface of the transparent protective plate, and at least one prism which is located in front of said point with many other limitations as set forth in claim 1. 
See the closest art Bush (US 3504716) shows a circulator saw (Figure 7) including an optical viewing guide or conduit (62, Figure 9 and abstract) for viewing an image of a workpiece in advance of the saw blade, wherein the optical conduit a magnify or a focus lens, but Bush’s optical conduit does not have a prism assembly that includes a protective cover, a transparent protective plate, a scraper for scraping off impurities attach to a surface of the transparent protective plate, and at least one prism which is located in front of a point of  a saw blade sawing a workpiece(emphasis added).
Campbell (US 5794351, art of record)  shows a circulator saw (Figures 1-6) including an optical viewing window assembly (25) for viewing a point of an image of a workpiece and the saw blade (Figures 5-6), wherein the optical conduit a magnify or a focus lens, but Campbell’s optical viewing window assembly does not have a prism assembly that includes a protective cover, a transparent protective plate, a scraper for scraping off impurities attach to a surface of the transparent protective plate, and at least one prism which is located in front of a point of  a saw blade sawing a workpiece (emphasis added).
Von (US 3656391, art of record) shows a cutting device (Figures 1, 4-5. Please note that Figures 4-5 shows an embodiment) that uses a prism assembly (Figures 3-4) for viewing a blade and a workpiece as disclosed in Col.1, lines 72-74 “... see just how the blade and the workpiece are lined up”), but Von’s prism assembly does not a protective cover, a transparent protective plate, a scraper for scraping off impurities attach to a surface of the transparent protective plate (emphasis added).
Jones (US 1952073, art of record) shows a cutting device (Figures 1-4) including a blade (20) for cutting a workpiece (50) and a prism assembly (Figure 4, see the non-final office action), said prism assembly comprising a protective cover (80, 60, 96, 97, Figure 4) and a prism (81), but Jones’s prism assembly does not have a transparent protective plate, a scraper for scraping off impurities attach to a surface of the transparent protective plate (emphasis added).
None of these references by themselves above or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 1. Thus, claim 1 is allowed.  
Claims 2-8 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        1/5/2022